McLaughlin, J.:
This appeal .is from an order, denying a motion to stay proceedings in the action until‘.the costs in a prior action brought, upon the same cause of action were .paid. z .
The plaintiff, on the 14th of'April, 1905, brought an action in the County Coiirt of Kings county. Issue was joined therein- and the .action thereafter came on for.trial, which resulted in a dismissal of' the complaint, with $107*33 costs and disbursements. A copy of the judgment, with notice of entry,, was duly served upon plaintiff’s attorney. Do appeal was taken from the judgment. - Subsequently -the plaintiff brought this action in the Supreme Court — the venue being laid in the county of Dew York —to recover Upon the same cause of action. A motion was thereupon, made to stay the prosecution of this action until the costs of the former action' were paid. The motion was denied-.and the defendant appeals. ■
The fact is uncontradicted that this action is brought to recover upon the same cause of action upon which a recovery was- sought iu - the former action,, in which the plaintiff was unsuccessful, and in . which costs were awarded to the defendant, and that such, costs have not been paid.
It has many times been held that where a plaintiff is unsuccessful *283in an action, and costs are therein awarded to the defendant, another action to recover upon the same cause of action cannot be maintained until the costs are paid. (Ingrosso v. Baltimore & Ohio R. R. Co., 105 App. Div. 494; Wilner v. Independent Order Ahawas Israel, 122 id. 615; Bigelow v. Drummond, 109 id. 132; Muratore v. Pirkl, Id. 146.)
The order appealed from; therefore, must be reversed, with ten dollars costs and disbursements, and the motion granted, with- ten dollars costs.
Patterson, P. J., Ingrai-iam,. Claree and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. .